Dismissed and Memorandum Opinion filed September 29, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00549-CV

                          ABDUL ZAVERI, Appellant
                                        V.
    FONDREN SOUTHWEST TEMPOS ASSOCIATION, INC., Appellee

                    On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-57726

                 MEMORANDUM                      OPINION


      This appeal is from a judgment signed April 1, 2015. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed
the court appellant did not make arrangements to pay for the record.

      On August 20, 2015, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Jamison, McCally and Wise.




                                        2